                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
V.                                               §    CRIMINAL CASE NO. 3:93-CR-302-M
                                                 §
ROBERT LYNN BELL,                                §
  #24923-077,                                    §
               DEFENDANT.                        §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions and a Recommendation

in this case. Defendant filed objections, and the Court has made a de novo review of those

portions of the proposed Findings and Recommendation to which objection was made.

       In his objections, Defendant asserts for the first time that the Court has the discretion to

reduce his sentence under the First Step Act and 18 U.S.C. § 3582(c)(1)(A)(i). However,

because Defendant was convicted of carjacking, and not of an offense involving crack cocaine or

cocaine base, he is not entitled to a sentence reduction under Section 404 of the First Step Act of

2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018). Additionally, Defendant has not

demonstrated that he is eligible for compassionate release under 18 U.S.C. § 3582(c)(1)(A), as

amended by the First Step Act, which allows prisoners to file a motion for compassionate release

in the sentencing court after exhausting all administrative appeals of a refusal by the Bureau of

Prisons to bring such a motion on the prisoner’s behalf. See First Step Act of 2018, P.L. 115-

391, § 603(b)(1).

       Accordingly, Defendant’s objections are overruled, and the Court ACCEPTS the

Findings, Conclusions and Recommendation of the United States Magistrate Judge. Defendant’s
Request for Reduction of Sentence is DENIED. Insofar as Defendant seeks relief under 28

U.S.C. § 2241, the petition is DISMISSED WITHOUT PREJUDICE for want of jurisdiction.

       The Clerk of the Court is directed to open for statistical purposes a new Section 2241

habeas corpus petition (nature of suit 530 directly assigned to the same District Judge and

Magistrate Judge as in the criminal case), and to close the same on the basis of this order.

       The Court prospectively CERTIFIES that any appeal from the order denying the motion

to reduce sentence would not be taken in good faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P.

24(a)(3). In support of this finding, the Court adopts and incorporates by reference the

Magistrate Judge’s Findings, Conclusions, and Recommendation. See Baugh v. Taylor, 117 F.3d

197, 202 n.21 (5th Cir. 1997). Based on the Findings and Recommendation, the Court finds that

any appeal of this action would present no legal point of arguable merit and would, therefore, be

frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).1 In the event of an appeal,

Defendant may challenge this certification by filing a separate motion to proceed in forma

pauperis on appeal with the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit. See

Baugh, 117 F.3d at 202; FED. R. APP. P. 24(a)(5).

       SO ORDERED this 9th day of April, 2019.




1Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order. A timely notice
of appeal must be filed even if the district court certifies an appeal as not taken in good faith.
